




Exhibit 10.6


LIBERTY INTERACTIVE CORPORATION
2007 INCENTIVE PLAN


(As Amended and Restated Effective November 7, 2011)


ARTICLE I


Purpose of Plan; Amendment and Restatement of Plan


1.1    Purpose. The purpose of the Plan is to promote the success of the Company
by providing a method whereby (i) eligible employees of the Company and its
Subsidiaries and (ii) independent contractors providing services to the Company
and its Subsidiaries may be awarded additional remuneration for services
rendered and encouraged to invest in capital stock of the Company, thereby
increasing their proprietary interest in the Company's businesses, encouraging
them to remain in the employ of the Company or its Subsidiaries, and increasing
their personal interest in the continued success and progress of the Company and
its Subsidiaries. The Plan is also intended to aid in (i) attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries and (ii) inducing independent contractors to agree to provide
services to the Company and its Subsidiaries.


1.2    Amendment and Restatement of Plan. The Plan is hereby amended and
restated effective November 7, 2011 by the Board of the Company to make certain
clarifying changes throughout the Plan, including but not limited to Section 4.1
hereof, and to incorporate all amendments made to the Plan since February 22,
2007 (such date, the “Effective Date”).


ARTICLE II


Definitions


2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):


“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.


“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, stock units agreement, cash award agreement or an
agreement evidencing more than one type of Award, specified in Section 11.5, as
any such Agreement may be supplemented or amended from time to time.


“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.


“Award” means a grant of Options, SARs, Restricted Shares, Stock Units,
Performance Awards, Cash Awards and/or cash amounts under the Plan.


“Board” means the Board of Directors of the Company.


“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such




--------------------------------------------------------------------------------






period constituted the entire Board cease for any reason to constitute a
majority thereof unless the election, or the nomination for election, of each
new director was approved by a vote of at least two‑thirds of the directors then
still in office who were directors at the beginning of the period.


“Cash Award” means an Award made pursuant to Section 10.1 of the Plan to a
Holder that is paid solely on account of the attainment of one or more
Performance Objectives that have been preestablished by the Committee.


“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.


“Committee” means the committee of the Board appointed pursuant to Section 3.1
to administer the Plan.


“Common Stock” means each or any (as the context may require) series of the
Company's common stock.


“Company” means Liberty Interactive Corporation, a Delaware corporation
(formerly known as Liberty Media Corporation and which was originally
incorporated under the name Liberty Media Holding Corporation).


“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company) shall purchase any Common Stock of the Company
(or securities convertible into Common Stock of the Company) for cash,
securities or any other consideration pursuant to a tender offer or exchange
offer, without the prior consent of the Board, or (ii) any person (as such term
is so defined), corporation or other entity (other than the Company, any
Subsidiary of the Company, any employee benefit plan sponsored by the Company or
any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d‑3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d‑3(d) under the Exchange Act in the case of rights to
acquire the Company's securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of the Effective Date, and (b) the
respective family members, estates and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or their respective family members or heirs. As
used with respect to any Person, the term “family member” means the spouse,
siblings and lineal descendants of such Person.


“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.


“Dividend Equivalents” means, with respect to Restricted Shares to be issued at
the end of the Restriction Period, to the extent specified by the Committee
only, an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number and kind of shares of Common Stock.


“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.


“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a‑1 promulgated under the Exchange Act, or
any successor Rule.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.


“Fair Market Value” of a share of any series of Common Stock on any day means
(i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by Pink OTC Markets Inc., or (ii) for




--------------------------------------------------------------------------------






all other purposes under this Plan, the last sale price (or, if no last sale
price is reported, the average of the high bid and low asked prices) for a share
of such series of Common Stock on such day (or, if such day is not a trading
day, on the next preceding trading day) as reported on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of such series of Common Stock are listed on such day or if such
shares are not then listed on a national securities exchange, then as quoted by
Pink OTC Markets Inc. If for any day the Fair Market Value of a share of the
applicable series of Common Stock is not determinable by any of the foregoing
means, then the Fair Market Value for such day shall be determined in good faith
by the Committee on the basis of such quotations and other considerations as the
Committee deems appropriate.


“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.


“Holder” means a Person who has received an Award under the Plan.


“Nasdaq” means The Nasdaq Stock Market.


“Nonqualified Stock Option” means a stock option granted under Article VI.


“Option” means a Nonqualified Stock Option.


“Performance Award” means an Award made pursuant to Article X of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.


“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.


“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.


“Plan” means this Liberty Interactive Corporation 2007 Incentive Plan (As
Amended and Restated Effective November 7, 2011).


“Restricted Shares” means shares of any series of Common Stock or the right to
receive shares of any specified series of Common Stock, as the case may be,
awarded pursuant to Article VIII.


“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.


“Retained Distribution” has the meaning ascribed thereto in Section 8.3.


“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.


“Stock Unit Awards” has the meaning ascribed thereto in Section 9.1.


“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.


“Tandem SARs” has the meaning ascribed thereto in Section 7.1.


“Vesting Date,” with respect to any Restricted Shares awarded hereunder, means
the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such Award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.


ARTICLE III






--------------------------------------------------------------------------------






Administration


3.1    Committee. The Plan shall be administered by the Compensation Committee
of the Board unless a different committee is appointed by the Board. The
Committee shall be comprised of not less than two Persons. The Board may from
time to time appoint members of the Committee in substitution for or in addition
to members previously appointed, may fill vacancies in the Committee and may
remove members of the Committee. The Committee shall select one of its members
as its chairman and shall hold its meetings at such times and places as it shall
deem advisable. A majority of its members shall constitute a quorum and all
determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.


3.2    Powers. The Committee shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, Stock Units under
Article IX of the Plan, Cash Awards under Article X of the Plan and/or
Performance Awards under Article X of the Plan, to determine the terms and
conditions (which need not be identical) of all Awards so granted, to interpret
the provisions of the Plan and any Agreements relating to Awards granted under
the Plan and to supervise the administration of the Plan. The Committee in
making an Award may provide for the granting or issuance of additional,
replacement or alternative Awards upon the occurrence of specified events,
including the exercise of the original Award. The Committee shall have sole
authority in the selection of Persons to whom Awards may be granted under the
Plan and in the determination of the timing, pricing and amount of any such
Award, subject only to the express provisions of the Plan. In making
determinations hereunder, the Committee may take into account the nature of the
services rendered by the respective employees and independent contractors, their
present and potential contributions to the success of the Company and its
Subsidiaries, and such other factors as the Committee in its discretion deems
relevant.


3.3    Interpretation. The Committee is authorized, subject to the provisions of
the Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all Persons. No
member of the Committee shall be liable for any action or determination made or
taken by him or the Committee in good faith with respect to the Plan.


ARTICLE IV


Shares Subject to the Plan


4.1    Number of Shares. Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock with respect to which Awards may be
granted during the term of the Plan shall be 38,185,000 shares. Shares of Common
Stock will be made available from the authorized but unissued shares of the
Company or from shares reacquired by the Company, including shares purchased in
the open market. The shares of Common Stock subject to (i) any Award granted
under the Plan that shall expire, terminate or be annulled for any reason
without having been exercised (or considered to have been exercised as provided
in Section 7.2), (ii) any Award of any SARs granted under the Plan that shall be
exercised for cash, and (iii) any Award of Restricted Shares or Stock Units that
shall be forfeited prior to becoming vested (provided that the Holder received
no benefits of ownership of such Restricted Shares or Stock Units other than
voting rights and the accumulation of Retained Distributions and unpaid Dividend
Equivalents that are likewise forfeited) shall again be available for purposes
of the Plan. Except for Awards described in Section 11.1, no Person may be
granted in any calendar year Awards covering more than 6,439,698 shares of
Common Stock (as such amount may be adjusted from time to time as provided in
Section 4.2). No Person shall receive payment for Cash Awards during any
calendar year aggregating in excess of $10,000,000.


4.2    Adjustments. If the Company subdivides its outstanding shares of any
series of Common Stock into a greater number of shares of such series of Common
Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Committee determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split‑up, spin‑off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of the foregoing, provided,
however, that the number of shares subject to any Award shall always be a whole
number. Notwithstanding the foregoing, if all




--------------------------------------------------------------------------------






shares of any series of Common Stock are redeemed, then each outstanding Award
shall be adjusted to substitute for the shares of such series of Common Stock
subject thereto the kind and amount of cash, securities or other assets issued
or paid in the redemption of the equivalent number of shares of such series of
Common Stock and otherwise the terms of such Award, including, in the case of
Options or similar rights, the aggregate exercise price, and, in the case of
Free Standing SARs, the aggregate base price, shall remain constant before and
after the substitution (unless otherwise determined by the Committee and
provided in the applicable Agreement). The Committee may, if deemed appropriate,
provide for a cash payment to any Holder of an Award in connection with any
adjustment made pursuant to this Section 4.2.


ARTICLE V


Eligibility


5.1    General. The Persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall, subject to Section 5.2, be such Persons
who are employees (including officers and directors) of or independent
contractors providing services to the Company or its Subsidiaries as the
Committee shall select. Awards may be made to employees or independent
contractors who hold or have held Awards under the Plan or any similar or other
awards under any other plan of the Company or any of its Affiliates.


5.2    Ineligibility. No member of the Committee, while serving as such, shall
be eligible to receive an Award.


ARTICLE VI


Stock Options


6.1    Grant of Options. Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible Persons to be granted Options,
the time when each Option shall be granted to such eligible Persons, the series
and number of shares of Common Stock subject to such Option, and, subject to
Section 6.2, the purchase price of the shares of Common Stock subject to such
Option.


6.2    Option Price. The price at which shares may be purchased upon exercise of
an Option shall be fixed by the Committee and may be no less than the Fair
Market Value of the shares of the applicable series of Common Stock subject to
the Option as of the date the Option is granted.


6.3    Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of employment, the term of each Option shall
be for such period as the Committee shall determine as set forth in the
applicable Agreement.


6.4    Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part (without reducing the term of such Option).


6.5    Manner of Exercise.


(a)    Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 11.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to
applicable law), (iv) whole shares of any series of Common Stock, (v) the
withholding of shares of the applicable series of Common Stock issuable upon
such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.


(b)    Value of Shares. Unless otherwise determined by the Committee and
provided in the applicable




--------------------------------------------------------------------------------






Agreement, shares of any series of Common Stock delivered in payment of all or
any part of the amounts payable in connection with the exercise of an Option,
and shares of any series of Common Stock withheld for such payment, shall be
valued for such purpose at their Fair Market Value as of the exercise date.


(c)    Issuance of Shares. The Company shall effect the transfer of the shares
of Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 11.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.


6.6    Nontransferability. Unless otherwise determined by the Committee and
provided in the applicable Agreement, Options shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and, except as otherwise required pursuant to a Domestic
Relations Order, Options may be exercised during the lifetime of the Holder
thereof only by such Holder (or his or her court‑appointed legal
representative).


ARTICLE VII


SARs


7.1    Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Committee to such eligible Persons in such numbers, with respect
to any specified series of Common Stock, and at such times during the term of
the Plan as the Committee shall determine. A SAR may be granted to a Holder of
an Option (hereinafter called a “related Option”) with respect to all or a
portion of the shares of Common Stock subject to the related Option (a “Tandem
SAR”) or may be granted separately to an eligible employee (a “Free Standing
SAR”). Subject to the limitations of the Plan, SARs shall be exercisable in
whole or in part upon notice to the Company upon such terms and conditions as
are provided in the Agreement.


7.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
(i) the Holder thereof shall be entitled to receive from the Company, for each
share of the applicable series of Common Stock with respect to which the Tandem
SAR is being exercised, consideration (in the form determined as provided in
Section 7.4) equal in value to the excess of the Fair Market Value of a share of
the applicable series of Common Stock with respect to which the Tandem SAR was
granted on the date of exercise over the related Option purchase price per
share, and (ii) the related Option with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the Tandem SAR was so exercised.


7.3    Free Standing SARs. Free Standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted as of the date the Free Standing SAR is granted.
Subject to the limitations of the Plan, upon the exercise of a Free Standing SAR
and unless otherwise determined by the Committee and provided in the applicable
Agreement, the Holder thereof shall be entitled to receive from the Company, for
each share of the applicable series of Common Stock with respect to which the
Free Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a share of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted on the date of exercise over the base price per
share of such Free Standing SAR.


7.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in cash, shares of the applicable series of
Common Stock with respect to which the SAR was granted (valued at Fair Market
Value on the date of exercise of such SAR), a combination of cash and such
shares of the applicable series of Common Stock or such other consideration, in
each case, as provided in the Agreement. No fractional shares of Common Stock
shall be issuable upon exercise of a SAR, and unless otherwise provided in the
applicable Agreement, the Holder will receive cash in lieu of fractional shares.
Unless the Committee shall otherwise determine, to the extent a Free Standing
SAR is exercisable, it will be exercised automatically




--------------------------------------------------------------------------------






for cash on its expiration date.


7.5    Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including a condition that the SAR may be exercised only in accordance with
rules and regulations adopted from time to time, as the Committee may determine.
Unless otherwise so provided in the applicable Agreement, any such limit
relating to a Tandem SAR shall not restrict the exercisability of the related
Option. Such rules and regulations may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules and regulations as well as SARs
granted thereafter.


7.6    Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).


7.7    Nontransferability. Unless otherwise determined by the Committee and
provided in the applicable Agreement, (i) SARs shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and (ii) except as otherwise required pursuant to a Domestic
Relations Order, SARs may be exercised during the lifetime of the Holder thereof
only by such Holder (or his or her court‑appointed legal representative).


ARTICLE VIII


Restricted Shares


8.1    Grant. Subject to the limitations of the Plan, the Committee shall
designate those eligible Persons to be granted Awards of Restricted Shares,
shall determine the time when each such Award shall be granted, shall determine
whether shares of Common Stock covered by Awards of Restricted Shares will be
issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event
shares of the applicable series of Common Stock are to be issued at the end of
the Restriction Period, and shall designate (or set forth the basis for
determining) the Vesting Date or Vesting Dates for each Award of Restricted
Shares, and may prescribe other restrictions, terms and conditions applicable to
the vesting of such Restricted Shares in addition to those provided in the Plan.
The Committee shall determine the price, if any, to be paid by the Holder for
the Restricted Shares; provided, however, that the issuance of Restricted Shares
shall be made for at least the minimum consideration necessary to permit such
Restricted Shares to be deemed fully paid and nonassessable. All determinations
made by the Committee pursuant to this Section 8.1 shall be specified in the
Agreement.


8.2    Issuance of Restricted Shares at Beginning of the Restriction Period. If
shares of the applicable series of Common Stock are issued at the beginning of
the Restriction Period, the stock certificate or certificates representing such
Restricted Shares shall be registered in the name of the Holder to whom such
Restricted Shares shall have been awarded. During the Restriction Period,
certificates representing the Restricted Shares and any securities constituting
Retained Distributions shall bear a restrictive legend to the effect that
ownership of the Restricted Shares (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the applicable Agreement. Such
certificates shall remain in the custody of the Company or its designee, and the
Holder shall deposit with the custodian stock powers or other instruments of
assignment, each endorsed in blank, so as to permit retransfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Agreement.


8.3    Restrictions. Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Committee may designate, paid or distributed
on such Restricted Shares, and to exercise all other rights, powers and
privileges of a Holder of shares of the applicable series of Common Stock with
respect to such Restricted Shares; except, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) the Holder will not
be entitled to delivery of the stock certificate or certificates representing
such Restricted Shares until the Restriction Period shall have expired and
unless all other vesting requirements with respect thereto shall have been
fulfilled or waived; (ii) the Company or its designee will retain custody of the
stock certificate or certificates representing the Restricted Shares during the
Restriction Period as provided in Section 8.2; (iii) other than such dividends
and distributions as the Committee may designate, the Company or its designee
will retain custody of all distributions (“Retained Distributions”) made or
declared with respect to the Restricted Shares (and such Retained Distributions
will be subject to the same restrictions, terms and vesting, and other
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become




--------------------------------------------------------------------------------






vested, and such Retained Distributions shall not bear interest or be segregated
in a separate account; (iv) the Holder may not sell, assign, transfer, pledge,
exchange, encumber or dispose of the Restricted Shares or any Retained
Distributions or his interest in any of them during the Restriction Period; and
(v) a breach of any restrictions, terms or conditions provided in the Plan or
established by the Committee with respect to any Restricted Shares or Retained
Distributions will cause a forfeiture of such Restricted Shares and any Retained
Distributions with respect thereto.


8.4    Issuance of Stock at End of the Restriction Period. Restricted Shares
issued at the end of the Restriction Period shall not constitute issued and
outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Shares, in each case until
such shares shall have been transferred to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Committee may specify in the
Agreement.


8.5    Cash Payments. In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares at any time after such Restricted Shares shall have become
vested. Such cash amounts shall be payable in accordance with such additional
restrictions, terms and conditions as shall be prescribed by the Committee in
the Agreement and shall be in addition to any other salary, incentive, bonus or
other compensation payments which such Holder shall be otherwise entitled or
eligible to receive from the Company.


8.6    Completion of Restriction Period. On the Vesting Date with respect to
each Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares shall become vested, (ii) any Retained Distributions and any
unpaid Dividend Equivalents with respect to such Restricted Shares shall become
vested to the extent that the Restricted Shares related thereto shall have
become vested, and (iii) any cash amount to be received by the Holder with
respect to such Restricted Shares shall become payable, all in accordance with
the terms of the applicable Agreement. Any such Restricted Shares, Retained
Distributions and any unpaid Dividend Equivalents that shall not become vested
shall be forfeited to the Company, and the Holder shall not thereafter have any
rights (including dividend and voting rights) with respect to such Restricted
Shares, Retained Distributions and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Shares, Retained Distributions and unpaid Dividend
Equivalents that shall have become vested, and payment of any related cash
amounts that shall have become payable under this Article VIII, shall be
deferred until such date or dates as the recipient may elect. Any election of a
recipient pursuant to the preceding sentence shall be filed in writing with the
Committee in accordance with such rules and regulations, including any deadline
for the making of such an election, as the Committee may provide, and shall be
made in compliance with Section 409A of the Code.


ARTICLE IX


Stock Units


9.1    Grant. In addition to granting Awards of Options, SARs and Restricted
Shares, the Committee shall, subject to the limitations of the Plan, have
authority to grant to eligible Persons Awards of Stock Units which may be in the
form of shares of any specified series of Common Stock or units, the value of
which is based, in whole or in part, on the Fair Market Value of the shares of
any specified series of Common Stock. Subject to the provisions of the Plan,
including any rules established pursuant to Section 9.2, Awards of Stock Units
shall be subject to such terms, restrictions, conditions, vesting requirements
and payment rules as the Committee may determine in its discretion, which need
not be identical for each Award. The determinations made by the Committee
pursuant to this Section 9.1 shall be specified in the applicable Agreement.


9.2    Rules. The Committee may, in its discretion, establish any or all of the
following rules for application to an Award of Stock Units:


(a)    Any shares of Common Stock which are part of an Award of Stock Units may
not be assigned, sold, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued or, if later, the date provided by the
Committee at the time of the Award.


(b)    Such Awards may provide for the payment of cash consideration by the
Person to whom such Award is granted or provide that the Award, and any shares
of Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Stock
Units shall be for at least the minimum consideration necessary to permit such
shares to be deemed fully paid and nonassessable.




--------------------------------------------------------------------------------








(c)    Awards of Stock Units may provide for deferred payment schedules, vesting
over a specified period of employment, the payment (on a current or deferred
basis) of dividend equivalent amounts with respect to the number of shares of
Common Stock covered by the Award, and elections by the employee to defer
payment of the Award or the lifting of restrictions on the Award, if any,
provided that any such deferrals shall comply with the requirements of Section
409A of the Code.


(d)     In such circumstances as the Committee may deem advisable, the Committee
may waive or otherwise remove, in whole or in part, any restrictions or
limitations to which a Stock Unit Award was made subject at the time of grant.


ARTICLE X


Cash Awards and Performance Awards


10.1    Cash Awards. In addition to granting Options, SARs, Restricted Shares
and Stock Units, the Committee shall, subject to the limitations of the Plan,
have authority to grant to eligible Persons Cash Awards. Each Cash Award shall
be subject to such terms and conditions, restrictions and contingencies, if any,
as the Committee shall determine. Restrictions and contingencies limiting the
right to receive a cash payment pursuant to a Cash Award shall be based upon the
achievement of single or multiple Performance Objectives over a performance
period established by the Committee. The determinations made by the Committee
pursuant to this Section 10.1 shall be specified in the applicable Agreement.


10.2    Designation as a Performance Award. The Committee shall have the right
to designate any Award of Options, SARs, Restricted Shares or Stock Units as a
Performance Award. All Cash Awards shall be designated as Performance Awards.


10.3    Performance Objectives. The grant or vesting of a Performance Award
shall be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation and
amortization (EBITDA); economic value added (or an equivalent metric); market
value added; debt to equity ratio; cash flow measures (including cash flow
return on capital, cash flow return on tangible capital, net cash flow and net
cash flow before financing activities); return measures (including return on
equity, return on average assets, return on capital, risk-adjusted return on
capital, return on investors' capital and return on average equity); operating
measures (including operating income, funds from operations, cash from
operations, after-tax operating income, sales volumes, production volumes and
production efficiency); expense measures (including overhead cost and general
and administrative expense); margins; stockholder value; total stockholder
return; proceeds from dispositions; total market value and corporate values
measures (including ethics compliance, environmental and safety). Unless
otherwise stated, such a Performance Objective need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). The
Committee shall have the authority to determine whether the Performance
Objectives and other terms and conditions of the Award are satisfied, and the
Committee's determination as to the achievement of Performance Objectives
relating to a Performance Award shall be made in writing.


10.4    Section 162(m) of the Code. Notwithstanding the foregoing provisions, if
the Committee intends for a Performance Award to be granted and administered in
a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with Section 162(m) of the Code, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.


10.5    Waiver of Performance Objectives. The Committee shall have no discretion
to modify or waive the Performance Objectives or conditions to the grant or
vesting of a Performance Award unless such Award is not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code and
the relevant Agreement provides for such discretion.


ARTICLE XI


General Provisions






--------------------------------------------------------------------------------






11.1    Acceleration of Awards.


(a)    Death or Disability. If a Holder's employment shall terminate by reason
of death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Stock Units, each
such Award of Stock Units shall become vested in full.


(b)    Approved Transactions; Board Change; Control Purchase. In the event of
any Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares, any
related Retained Distributions and any unpaid Dividend Equivalents shall become
vested and any related cash amounts payable pursuant to the applicable Agreement
shall be adjusted in such manner as may be provided in the Agreement; and (iii)
in the case of Stock Units, each such Award of Stock Units shall become vested
in full, in each case effective upon the Board Change or Control Purchase or
immediately prior to consummation of the Approved Transaction. The effect, if
any, on a Cash Award of an Approved Transaction, Board Change or Control
Purchase shall be prescribed in the applicable Agreement. Notwithstanding the
foregoing, unless otherwise provided in the applicable Agreement, the Committee
may, in its discretion, determine that any or all outstanding Awards of any or
all types granted pursuant to the Plan will not vest or become exercisable on an
accelerated basis in connection with an Approved Transaction if effective
provision has been made for the taking of such action which, in the opinion of
the Committee, is equitable and appropriate to substitute a new Award for such
Award or to assume such Award and to make such new or assumed Award, as nearly
as may be practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable series of Common Stock may be changed,
converted or exchanged in connection with the Approved Transaction.


11.2    Termination of Employment.


(a)    General. If a Holder's employment shall terminate prior to an Option or
SAR becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or prior to the vesting or complete exercise of any Stock
Units, then such Option or SAR shall thereafter become or be exercisable, such
Stock Units to the extent vested shall thereafter be exercisable, and the
Holder's rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents and related cash amounts and any such unvested Stock
Units shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder's
employment terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and (iii)
any termination of the Holder's employment for cause will be treated in
accordance with the provisions of Section 11.2(b). The effect on a Cash Award of
the termination of a Holder's employment for any reason, other than for cause,
shall be prescribed in the applicable Agreement.


(b)    Termination for Cause. If a Holder's employment with the Company or a
Subsidiary of the Company shall be terminated by the Company or such Subsidiary
for “cause” during the Restriction Period with respect to any Restricted Shares
or prior to any Option or SAR becoming exercisable or being exercised in full or
prior to the vesting or complete exercise of any Stock Unit or the payment in
full of any Cash Award (for these purposes, “cause” shall have the meaning
ascribed thereto in any employment agreement to which such Holder is a party or,
in the absence thereof, shall include insubordination, dishonesty, incompetence,
moral turpitude, other misconduct of any kind and the refusal to perform his
duties and responsibilities for any reason other than illness or incapacity;
provided, however, that if such termination occurs within 12 months after an
Approved Transaction or Control Purchase or Board Change, termination for
“cause” shall mean only a felony conviction for fraud, misappropriation, or
embezzlement), then, unless otherwise determined by the Committee and provided
in the applicable Agreement, (i) all Options and SARs and all unvested or




--------------------------------------------------------------------------------






unexercised Stock Units and all unpaid Cash Awards held by such Holder shall
immediately terminate, and (ii) such Holder's rights to all Restricted Shares,
Retained Distributions, any unpaid Dividend Equivalents and any related cash
amounts shall be forfeited immediately.


(c)    Miscellaneous. The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee's right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.


11.3    Right of Company to Terminate Employment. Nothing contained in the Plan
or in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.


11.4    Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the Person entitled to such benefits.


11.5    Written Agreement. Each Award of Options shall be evidenced by a stock
option agreement; each Award of SARs shall be evidenced by a stock appreciation
rights agreement; each Award of Restricted Shares shall be evidenced by a
restricted shares agreement; each Award of Stock Units shall be evidenced by a
stock units agreement; and each Performance Award shall be evidenced by a
performance award agreement (including a cash award agreement evidencing a Cash
Award), each in such form and containing such terms and provisions not
inconsistent with the provisions of the Plan as the Committee from time to time
shall approve; provided, however, that if more than one type of Award is made to
the same Holder, such Awards may be evidenced by a single Agreement with such
Holder. Each grantee of an Option, SAR, Restricted Shares, Stock Units or
Performance Award (including a Cash Award) shall be notified promptly of such
grant, and a written Agreement shall be promptly executed and delivered by the
Company. Any such written Agreement may contain (but shall not be required to
contain) such provisions as the Committee deems appropriate (i) to insure that
the penalty provisions of Section 4999 of the Code will not apply to any stock
or cash received by the Holder from the Company or (ii) to provide cash payments
to the Holder to mitigate the impact of such penalty provisions upon the Holder.
Any such Agreement may be supplemented or amended from time to time as approved
by the Committee as contemplated by Section 11.7(b).


11.6    Designation of Beneficiaries. Each Person who shall be granted an Award
under the Plan may designate a beneficiary or beneficiaries and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on a form to be prescribed by it, provided that
no such designation shall be effective unless so filed prior to the death of
such Person.


11.7    Termination and Amendment.


(a)    General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after June 30,
2012. The Plan may be terminated at any time prior to such date and may, from
time to time, be suspended or discontinued or modified or amended if such action
is deemed advisable by the Committee.


(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 11.7(a)), the
Committee may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder's consent unless otherwise provided in the Agreement, agree




--------------------------------------------------------------------------------






to cancel any Award under the Plan and grant a new Award in substitution
therefor, provided that the Award so substituted shall satisfy all of the
requirements of the Plan as of the date such new Award is made. Nothing
contained in the foregoing provisions of this Section 11.7(b) shall be construed
to prevent the Committee from providing in any Agreement that the rights of the
Holder with respect to the Award evidenced thereby shall be subject to such
rules and regulations as the Committee may, subject to the express provisions of
the Plan, adopt from time to time or impair the enforceability of any such
provision.


11.8    Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
the effectiveness of any registration statement required under the Securities
Act of 1933, and the rules and regulations of any securities exchange or
association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issued to Holders under the Plan and (ii) to file in a timely manner all reports
required to be filed by it under the Exchange Act.


11.9    Withholding. The Company's obligation to deliver shares of Common Stock
or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Stock Units or the satisfaction of the Performance
Objectives applicable to a Performance Award, as appropriate, may, in the
discretion of the Committee, be paid in shares of the applicable series of
Common Stock already owned by the Holder or through the withholding of shares
otherwise issuable to such Holder, upon such terms and conditions (including the
conditions referenced in Section 6.5) as the Committee shall determine. If the
Holder shall fail to pay, or make arrangements satisfactory to the Committee for
the payment to the Company of, all such federal, state and local taxes required
to be withheld by the Company, then the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
such Holder an amount equal to any federal, state or local taxes of any kind
required to be withheld by the Company with respect to such Award.


11.10    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.


11.11    Exclusion from Pension and Profit‑Sharing Computation. By acceptance of
an Award, unless otherwise provided in the applicable Agreement, each Holder
shall be deemed to have agreed that such Award is special incentive compensation
that will not be taken into account, in any manner, as salary, compensation or
bonus in determining the amount of any payment under any pension, retirement or
other employee benefit plan, program or policy of the Company or any Subsidiary
of the Company. In addition, each beneficiary of a deceased Holder shall be
deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the Holder
which is payable to such beneficiary under any life insurance plan covering
employees of the Company or any Subsidiary of the Company.


11.12    Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no employee shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as the case may be. In its sole discretion, the Board
may authorize the creation of trusts or other arrangements to meet the
obligations of the Company under the Plan, provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.


11.13    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.


11.14    Accounts. The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company or the
applicable Subsidiary of the Company, as the case may be, and any such delivery
or payment shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable




--------------------------------------------------------------------------------






withholding taxes as provided in Section 11.9.


11.15    Legends. Each certificate evidencing shares of Common Stock subject to
an Award shall bear such legends as the Committee deems necessary or appropriate
to reflect or refer to any terms, conditions or restrictions of the Award
applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.


11.16    Company's Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.


11.17    Section 409A. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under the Plan would result in the imposition of an
additional tax under Code Section 409A and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that Plan provision
or Award will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Holder's rights to an Award.


11.18 Continued Employment. For purposes of Awards outstanding as of 5:00 p.m.,
New York City time, on the date on which the redemption by the Company of all of
the outstanding shares of each series of its Liberty Capital Common Stock and
Liberty Starz Common Stock for shares of Liberty Media Corporation's Liberty
Capital Common Stock and Liberty Starz Common Stock, respectively, occurred, a
Holder's employment with or service to the Company, any Qualifying Subsidiary
(as defined below) or any of their Subsidiaries shall be deemed to be employment
with or service to the Company or any of its Subsidiaries for all purposes under
the Plan. For purposes of this Section 11.18, “Qualifying Subsidiary” means a
former direct or indirect Subsidiary of the Company (or its predecessor Liberty
Interactive LLC), any successor of any such former Subsidiary, and the parent
company (directly or indirectly) of any such former Subsidiary or successor,
including Liberty Media Corporation, Ascent Capital Group, Inc., DIRECTV,
Discovery Communications, Inc. and Liberty Global, Inc.




ARTICLE XII


Awards Granted in Substitution for Assumed Awards


In connection with a merger or acquisition transaction as contemplated by Nasdaq
Listing Rule 5635(c)(3) and IM-5635-1, Awards may be granted pursuant to this
Plan in substitution for similar awards assumed in connection with such
transaction (“Substitute Awards”). Such Substitute Awards will be subject to the
terms and conditions set forth in this Plan and the applicable award agreement
governing the substitute Award; provided, however, that the restrictions set
forth in Section 5.1, Section 6.2 and the second sentence of Section 7.3 shall
not be applicable to Substitute Awards. Substitute Awards shall not reduce the
number of shares of Common Stock available for grant under the Plan pursuant to
Section 4.1.




